Citation Nr: 1225003	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  08-34 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral numbness of the feet, to include as secondary to a service-connected low back disorder.  

2.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a service-connected low back disorder.  

3.  Entitlement to service connection for a bilateral ankle condition, to include as secondary to a service-connected low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).  

The Veteran served on active duty from February 1954 to February 1956.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2008 and March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

A Travel Board hearing was held in March 2011 before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In an April 2011 Board decision, service connection was granted for degenerative joint disease (DJD) of the lumbar spine.  The current claims on appeal were remanded for additional evidentiary development and have now been returned for further appellate consideration.  


FINDINGS OF FACT

1.  A bilateral foot disorder, claimed as numbness and diagnosed as peripheral neuropathy, was first diagnosed many years after the Veteran's active duty and the medical evidence demonstrates that peripheral neuropathy is not causally or etiologically related to such service or to his service-connected low back disability.  

2.  A bilateral knee disorder, diagnosed as degenerative joint disease (DJD), was first diagnosed many years after the Veteran's active duty, and the medical evidence demonstrates that the knee disorder is not causally or etiologically related to such service or to his service-connected low back disability.  

3.  A bilateral ankle disorder resulting in current disability is not demonstrated.  


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the feet was not incurred in or aggravated by active duty service and may not be presumed to be of service onset, and is not proximately due to, or the result of, the service-connected DJD of the lumbar spine.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).  

2.  DJD of the knees was not incurred or aggravated by active duty service and may not be presumed to be of service onset, and is not proximately due to, or the result of, service-connected DJD of the lumbar spine.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).  

3.  A bilateral ankle disorder resulting in current disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in April 2008, February 2009, and May 2011) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the April 2008 and February 2009 letters mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service separation examination, VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

As discussed further below, no service treatment records have been obtained.  The only official records located for the Veteran's service are his DD214 and the report of a separation examination conducted in February 1956.  The 1956 separation examination report was obtained and associated with the claims file in 1956.  When the RO attempted to obtain the Veteran's service treatment records in connection with this claim, the National Personnel Records Center (NPRC) informed VA that the Veteran's records had been destroyed in a 1973 fire at the NPRC.  The Veteran himself sought the records, and was told that his records were burned.  The Veteran has indicated that he was never hospitalized for the claimed disorders while in service, and that he did not perform any reserve component service.  No alternative source of military records which might be available has been identified.  Even though no service treatment records have been located, the duty to assist the Veteran has been met.  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as arthritis or peripheral neuropathy to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2011).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.


Background

Determining whether there is medical evidence that the Veteran incurred a disease or injury during service is made more difficult in this case by the fact that his service treatment records (STRs) are not available and have not been associated with the claims folder.  It appears that his records were destroyed in a 1973 fire at NPRC, as noted above.  In appeals where a Veteran's STRs are unavailable, there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The fact that the records are missing is not evidence against the Veteran's claim, nor does it create a presumption favorable to the Veteran.

In this case, the Veteran contends that he currently suffers from a bilateral foot disorder, a bilateral knee disorder, and a bilateral ankle disorder as a result of his service as a paratrooper.  His primary assertion is that these conditions resulted from his service or are secondary to his service-connected lumbar spine disability.  The Veteran's DD-214 reflects that he served in the 503rd Airborne Infantry Regiment, and that he was awarded the Parachutist Badge.  He spoke of his history as a paratrooper at his March 2011 hearing.  He stated that he completed approximately 21 jumps and suffered many hard landings.  He stated that he suffered pain in his back from these jumps and sought treatment for this pain while he was stationed at Fort Bragg.  He testified that he was given "pills," but did not testify that he was hospitalized.  Transcript, March 2011 Hearing, 6-8.  It is argued that he now has feet, knee, and ankle conditions due to these jumps or as secondary to his service-connected lumbar disability.  

As noted earlier, service connection was established for DJD of the lumbar spine in an April 2011 Board decision.  In reaching this favorable decision, the Board gave great probative weight to a September 2008 opinion by the Veteran's private chiropractor.  The chiropractor opined that the Veteran's parachute jumping (with hard landings) resulted in his lumbar spine disorder.  She did not provide opinions regarding whether the Veteran had bilateral feet, knee, or ankle disorder that were due to his jumping or as secondary to his back condition.  Thus, in an April 2011 decision, the Board remanded the claims currently on appeal for additional evidentiary development.  

Post-service private and VA records dated from 2008 to the present day reflect treatment for complaints of numbness in the feet.  Early peripheral neuropathy was noted by a private examiner in 2008.  The report of June 2008 magnetic resonance imaging (MRI) reflects "[s]ymmetric, age-appropriate degenerative appearing uptake in bilateral . . . . knees."  Private records dated in 2008 and subsequently reflect internal derangement and a meniscus tear in the left knee for which surgery was performed in 2009.  Records in 2009 reflect a meniscus tear in the right knee for which surgery was required.  These records do not reflect a bilateral ankle condition.  

At his May 2010 and June 2011 VA examinations, the Veteran reported a history of numbness in the bilateral lower extremities which began in the 1990s.  He reported that he experienced no numbness during service.  He could walk for only 1/4 mile and stand for only 20 minutes before the leg condition worsened.  The Veteran said that he stumbled a lot due to this numbness.  He wore corrective shoes.  

The Veteran also reported that his knee pain started about 10 years after discharge from service.  Now, his knee pain was constant, and he experienced weakness, fatigability, and lack of endurance in his knees.  These symptoms were worse when standing and walking.  He used a cane for ambulation.  

Following review of the claims file and evaluation of the Veteran, the examiner diagnosed DJD of each knee and peripheral neuropathy of the bilateral lower extremities.  She noted that her review of the claims file did not reflect documented evidence that the Veteran was treated for a bilateral knee condition in the military.  The examiner noted further that there was no evidence the Veteran had a chronic knee condition in the military or after his discharge from service.  As noted above, the only evidence from the Veteran's service is the report of a February 1956 separation report, which discloses that the Veteran's lower extremities were described as normal.  This finding is also consistent with the Veteran's own testimony at his hearing.  See Hearing Transcript.  

The examiner further noted that degenerative disease (referencing the knees) was first diagnosed 50 years after the Veteran's discharge from the military.  The Board notes that there is no medical evidence that any provider assigned a diagnosis of a knee disorder in the years proximate to the Veteran's service.  The examiner concluded that it was less than likely that the Veteran's bilateral knee disorder was the result of any incident in service.

The examiner also noted, as to the Veteran's knee disorder, that there was no documented evidence that the Veteran had any unsteady gait secondary to his lumbar spine condition which could cause additional strain on knee joint, resulting in degenerative disease.  Therefore, the examiner concluded, it was less likely than not that his bilateral knee condition was secondary to or aggravated as a result of his service-connected DJD of the lumbar spine.  The Board finds that the conclusions of the examiner who conducted the 2010 and 2011 VA examinations of the Veteran's knees are persuasive and of great evidentiary value, as the examiner has provided reasoning for the conclusions, and the conclusion are supported by the evidence of record.  

The examiner also noted that there was no documented evidence for treatment for peripheral neuropathy of the bilateral lower extremities during service.  She pointed out that peripheral neuropathy is not a complication of DJD of the lumbar spine.  She noted that the Veteran reported that he developed neuropathy symptoms in the 1990s.  He was discharged from service in 1956.  If his neuropathy condition was secondary to his military experience, the examiner opined, he would have developed symptoms earlier than 1990.  Therefore, it was less likely than not that his peripheral neuropathy was due to or as a result of his service-connected DJD of the lumbar spine, and it was less than likely that service-connected DJD of the lumbar spine aggravated peripheral neuropathy of the bilateral lower extremities.  

The Veteran did not provide or identify any private medical records or statements that reflect treatment of an ankle disorder.  A whole-body bone scan conducted in June 2008 noted "age-appropriate" degenerative uptake throughout the skeleton, including the feet, but no specific diagnosis of an ankle disorder was noted in that report or subsequent treatment notes.  

In the May 2010 examination, the examiner noted that the Veteran's ankles appeared normal, were not tender to palpation, had not laxity, and the Veteran had dorsiflexion to 20 degrees and plantar flexion to 40 degrees without pain.  The VA examiner concluded, in both the 2010 VA examination report, and in the 2011 VA examination report, that the Veteran currently denied any bilateral ankle condition.  

Analysis

Claims for service connection for knee disorders and peripheral neuropathy

Based on a review of the evidence, the Board finds that a preponderance of that evidence is against the claims for service connection for bilateral knee disorders, and that service connection for peripheral neuropathy is also not warranted.  The Veteran's separation examination fails to show any in-service incurrence or aggravation of an injury or disease to his feet or knees.  However, the Veteran's lay statements indicating that he had knee pain and foot pain after parachute jumps is credible.  

The Veteran's testimony that he first had knee pain beginning about 10 years after service, and that peripheral neuropathy (described as foot pain) started later, is unfavorable to these claims.  His testimony that he was not treated for knee or foot pain during his years of employment prior to retirement is unfavorable to the claims.  The Veteran did not identify any clinical records of treatment of a knee disorder or a foot disorder during the first 40 years after his 1956 service discharge.  

In reaching this conclusion, the Board observes that the Veteran has not actually reported that he incurred any injury or disease to his feet or knees in service or that he experienced such problems immediately in the years after discharge.  Rather, the Veteran has only indicated that his knee problems began in approximately 1966 and that his foot numbness began in the 1990s.  See the June 2011 exam report.  The Veteran's testimony and statements establish that he did not have knee pain or foot pain chronically and continuously, even on an intermittent basis, until at least 10 years had elapsed after his service.  Therefore, the Veteran's lay statements do not link his current knee disorders or foot pain to his service.  

Moreover, as regards service connection on a direct basis to the Veteran's military service, there is no nexus evidence to support a finding of service connection.  No medical professional has provided an opinion that the Veteran has a bilateral foot or bilateral knee disability that is related to his military service parachute jumps.  This is in contrast to the 2008 private medical report by a chiropractor that included opinion that his lumbar spine condition was indeed secondary to his active service activities.  

In the absence of any findings of foot or knee problems in service, and because the Veteran has not actually contended that such had their onset during service, or that he has experienced such problems in the immediate years after active duty, the Board finds that the onset of any post-service bilateral feet and knee disorders did not occur in service.  The Board's findings are further supported by the lack of post-service evidence showing bilateral feet or knee complaints until many years after service.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of a low back condition; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).   

Turning to the issues of service connection on a secondary basis, the Board notes that no medical professional has provided any opinion indicating that the Veteran has a bilateral foot or bilateral knee disorder that is in any way secondary to his service-connected lumbar spine disability.  Here, the September 2008 private chiropractor provided a nexus opinion supported by a rationale regarding the Veteran's lumbar spine only.  Thus, the Board remanded for the appropriate exam and opinion which was conducted in June 2011.  As a result of that evaluation and review of the claims file, the examiner opined that current peripheral neuropathy of the feet and current DJD of the knees was not related to the Veteran's low back condition.  The examiner provided a thorough and well-reasoned rationale for her opinions as summarized above.  The Board finds that her opinions are adequate and that a remand for a new examination is not necessary.  

The Veteran's contentions as to etiology of his peripheral neuropathy and bilateral knee conditions have been considered.  It is noted that he is competent as a lay person to report on that which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, there is no evidence of record that he has specialized medical knowledge to be competent to offer medical opinion as to cause or etiology of the claimed disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The VA examiner concluded that the Veteran's current knee disorders and peripheral neuropathy were not due to his service and were not secondary to or aggravated by service-connected lumbar disability.  As noted above, this opinion is persuasive evidence against the claim.  

In sum, there is no medical evidence of record that suggests that the Veteran has a bilateral foot disorder, claimed as peripheral neuropathy, or a bilateral knee disorder that is in any way proximately due to, or the result of, or has been chronic and continuous since service, or was aggravated by his service, or that is due to or aggravated by service-connected lumbar spine disability.  Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral foot disorder (peripheral neuropathy of the lower extremities) or bilateral DJD of the knees on a direct and secondary basis.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for these conditions, on a direct basis and as secondary to the service-connected lumbar spine, is denied.  See Gilbert, supra; 38 U.S.C.A §5107 (2011).  

Claim for service connection for an ankle disorder

As to the claim for service connection for an ankle disorder, the Board notes that Congress specifically limits entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that the governing statutes only permit payment for disabilities existing on and after the date of application for such disorders.  

The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  

Simply put, in the absence of proof of present disability there can be no valid claim.  In this case, the Veteran has not identified an ankle disorder, he has not provided a description of an ankle disorder to the VA examiner during VA examinations, he has not identified or provided private medical or other evidence of a diagnosis of an ankle disorder, and the VA examiner found no objective symptoms which would service as the basis for a diagnosis of an ankle disorder at the time of VA examinations.  To the extent that a 2008 bone scan notes that the Veteran has degenerative changes of the feet, no disability resulting from degenerative changes in the ankles has been identified.  As there is no competent medical evidence of a bilateral ankle disorder or an ankle disability, the claim must be denied.

For the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of service connection for a bilateral ankle disorder, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral numbness of the feet, to include as secondary to a service-connected low back disorder, is denied.  

Entitlement to service connection for a bilateral knee disorder, to include as secondary to a service-connected low back disorder, is denied.  

Entitlement to service connection for a bilateral ankle disorder, to include as secondary to a service-connected low back disorder, is denied.  



____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


